OPINION — AG — ** DEFINITIONS — HEALTH SERVICES — COSTS ** THE PROVISIONS OF HOUSE BILL NO. 1352, WHICH AMENDED 63 Ohio St. 2651.2 [63-2651.2] ET SEQ., LIMIT THE DEFINITION OF INSTITUTIONAL HEALTH SERVICES TO SERVICES WHICH HAVE AN ANNUAL OPERATING COST IN EXCESS OF $250,000 AND DEMONSTRATES AN INTENTION TO LIMIT REVIEWS TO THE MOST EXPENSIVE AND FUTURE COST GENERATING NEW INVESTMENTS IN MEDICAL CARE. (CERTIFICATE OF NEED, HOSPITALS, FACILITIES, BUDGET, EXPENDITURES, HEALTH PLANNING COMMISSION) CITE: 63 Ohio St. 2651 [63-2651], 63 Ohio St. 2651.1 [63-2651.1], 63 Ohio St. 2651.2 [63-2651.2], 63 Ohio St. 2651.5 [63-2651.5] (ROBERT W. COLE)